DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8, 9, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillis et al. (US PUB 2012/0190583), hereinafter Gillis.
With respect to claims 1 and 9, Gillis discloses a patch clamp system comprising a patch clamp device (See paragraph [0028] of Gillis), an internal solution (See the bath solution in paragraph [0013] of Gillis) and an external solution (See the exogenous calcium ion concentration disclosed in paragraph [0021] of Gillis), wherein the internal solution comprises one or more anions selected from phosphate (P043-) ions, sulfate (S042-) ions and fluoride (F-) ions (See claim 36 of Gillis), and wherein the external solution comprises one or more metal ions selected from Ca2+, Sr2+, Ba2+ (See paragraph [0021] of Gillis), or combinations thereof; and wherein the concentration of the Ca2+, Sr2+ and Ba2+ metal ions in the external solution is between 1 and 20 mmol/L (See paragraphs [0008] and [0021] of Gillis).
With respect to claims 2 and 12, Gillis discloses the patch clamp system according to claim 1, wherein the concentration of anions, in particular sulfate (S042-) ions, in the internal solution is between 20 and 200mmol/L, suitably between 45 and 175mmol/L, more suitably between 50 and 
With respect to claim 4, Gillis discloses the patch clamp system according to claim 1, wherein the anions are sulfate (S042-) ions (See paragraph [0021] of Gillis).
With respect to claim 5, Gillis discloses the patch clamp system according to claim 1, wherein the concentration of the metal ions is between 4 and 17mmol/L, more suitably between 5 and 15mmol/L, even more suitably between 7.5 and 12.5mmol/L, inclusive, most suitably around 10mmol/L (See paragraph [0021] of Gillis).
With respect to claim 6, Gillis discloses the patch clamp system according to claim 1, wherein the internal solution and/or the external solution additionally comprises calcium (Ca2+) ions (See paragraph [0021] of Gillis).
With respect to claim 8, Gillis discloses the use of one or more anions selected from phosphate (P043-), sulfate (S042-) and fluoride (F-) anions (See claim 36 of Gillis) in combination with one or more metal ions selected from Ca2+, Sr2+ and Ba2+ (See paragraph [0021] of Gillis), or combinations thereof as a seal enhancer in a patch clamp system (See paragraph [0030] of Gillis), wherein the anions are present in an internal solution, and the metal ions are present in an external solution of the patch clamp system (See the exogenous calcium ion concentration disclosed in paragraph [0021] of Gillis), and wherein the concentration of the Ca2+, Sr2+ and Ba2+, metal ions in the external solution is between 1 and 20mmol/L (See paragraphs [0008] and [0021] of Gillis).
With respect to claim 14, Gillis discloses the method according to claim 9 wherein the concentration of the metal ions in the external solution is between 4 and 17mmol/L, more suitably between 5 and 15mmol/L, inclusive (See paragraph [0022] of Gillis).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillis as applied to claims 1 and 9 above, and further in view of Sokalski et al. (US PAT 6,126,801), hereinafter Sokalski.

With respect to claims 3 and 13, Gillis discloses the patch clamp system according to claim 1, but fails to disclose wherein the metal ions are Ba2+, Sr2+, preferably Ba2+. However, Sokalski does disclose metal ions are Ba2+, Sr2+, preferably Ba2+ (See Col. 6, lines 20-35 of Sokalski). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Gillis to include the elements disclosed by Sokalski because doing so provides greater ionic diversity.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillis as applied to claim 1 above, and further in view of Dickens (US PUB 2003/0149129).

With respect to claim 7, Gillis discloses the patch clamp system according to claim 1, but fails to disclose wherein the internal solution has a concentration of fluoride (F-) ions which is less than 5mmol/L, suitably less than 1mmol/L, and is more preferably zero. However, Dickens does disclose wherein the internal solution has a concentration of fluoride (F-) ions which is less than 5mmol/L, suitably less than 1mmol/L, and is more preferably zero (See paragraph [0029] of Dickens in view of figure 1 of Dickens). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Gillis to include the feature as disclosed by Dickens because doing provides highly mobile ion carriers.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillis as applied to claim 9 above, and further in view of Urisu et al. (US PUB 2016/0209395), hereinafter Urisu.
With respect to claim 16, Gillis discloses the method according to claim 9, but fails to disclose wherein the cells are selected from CHO or HEK293 cells. However, Urisu does disclose wherein cells are selected from CHO or HEK293 cells (See paragraph [0116] of Urisu). Futhermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Gillis to include the method step disclosed by Urisu because doing so provides a multi-channel type planar patch clamp.
Allowable Subject Matter
Claims 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10, the prior art of record neither shows nor suggests the combination of method steps wherein step a. is performed before step b.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps further comprising the step of performing patch clamp measurements on the cell(s) in the patch clamp device, after step c.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method step further comprising the step of flushing the one or more metal ions from the external solution, after step (c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (Flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858